Citation Nr: 1630536	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  13-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for stage IV metastatic cancer, to include as due to residuals of service-connected hysterectomy, for accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from April 1980 to October 1990.  The Appellant is the Veteran's surviving spouse.  The Veteran died on May [redacted], 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    

In February 2016, the Appellant testified at a videoconference Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

The Board is well aware that claims for accrued benefits and those claims where an appellant is substituted for a deceased claimant are distinct.  See 38 U.S.C.A. §§ 5121A, 5121(a).  The evidence of record shows that the Veteran filed a Dependency Indemnity Compensation (DIC) claim in May 2011, with an attached VA Form 21-534.  The record shows that the RO did not consider whether the Appellant was eligible for substitution in the Veteran's pending claim but rather proceeded on an accrued benefits theory of entitlement.  The Board is aware of the holding of Reliford v. McDonald, 27 Vet. App. 297 (2015), but finds that since the evidence of record at the time of the Veteran's death is sufficient to grant the claim, no prejudice will flow to the Appellant in adjudicating the claim as perfected.      

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The record evidence is at least in relative equipoise as to whether the Veteran's metastatic cancer, was manifested as a result of her service-connected hysterectomy.

2.  The Veteran's death certificate shows that she died in May 2011 and the immediate cause of death was metastatic carcinoma of unknown primary site.  

3.  Resolving all doubt in favor of the Appellant, the Veteran's death was due to her service-connected metastatic cancer of gynecologic origin. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for metastatic cancer due to a service-connected hysterectomy, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.
Service Connection for Accrued Benefits

The appellant has alleged that he is entitled to accrued benefits.  Periodic monetary benefits authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, accrue to a surviving spouse.  38 C.F.R. § 3.1000(a).  Application for accrued benefits must be filed within 1 year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation, by an apportionee, surviving spouse, child or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  In order to establish entitlement to accrued benefits, the VA claimant who died must have had a claim pending at the time of death or be entitled to benefits under an existing disability evaluation or decision.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

Pursuant to section 5121, a claim for accrued benefits is separate and distinct from the deceased claimant's underlying claim.  See Hyatt v. Shinseki, 566 F.3d 1364, 1367 (Fed.Cir.2009) ("[A]lthough an accrued-benefits claim brought by a surviving spouse under [section 5121] is 'derivative of the veteran's claim for service connection,' it is nevertheless a separate claim based on a separate statutory entitlement to benefits." (quoting Zevalkink, 102 F.3d at 1241)); Jackson v. Shinseki, 26 Vet. App. 460, 464 (2014).  Significantly, under section 5121, a determination of whether accrued benefits should be awarded "must be determined based on evidence that was either physically or constructively in the [deceased claimant's] file at the time of his death."  Ralston v. West, 13 Vet.App. 108, 113 (1999); see Jackson, 26 Vet. App. at 465.  The statutory provisions of section 5121A, on the other hand, provide those eligible for accrued benefits with the opportunity to procedurally be substituted for deceased claimants in pending claims, enabling the surviving accrued-benefits beneficiary to proceed in the place of the deceased claimant to the completion of the original claim.  See 38 U.S.C. § 5121A(a)(1) (providing that, if a claimant dies while his claim is pending, an eligible person may "file a request to be substituted as the claimant for the purposes of processing the claim to completion").  Significantly, "under section 5121A, a decision as to entitlement to accrued benefits is not restricted to consideration of the evidence contained in the claims file at the time of the deceased VA claimant's death."  Todd v. McDonald, 27 Vet. App. 79, 89 n. 5 (2014). 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

As suggested above, it is to the Appellant's advantage for the Board to not cure the procedural defect present in this case, but rather proceed to adjudicate the Appellant's claim on an accrued benefits theory of entitlement without consideration of evidence developed after the Veteran's death.  

The evidence of record at the time of the Veteran's death consisted of VA medical records from December 2010 that noted that a CT scan of the abdominal and pelvis was taken.  VAMC staff noted a possible internal hernia.  The Veteran was assessed with a small bowel obstruction, likely related to known adhesions from distant total abdominal hysterectomy.  In January 2011 VA medical staff noted that pre-operative CT scans of the Veteran showed no other suspicious lesions apart from the previously identified lung mass, which was not thought to be a malignancy.  The medical note further added that testing from the Veteran's femur biopsy was more suggestive of a gynecological or upper gastrointestinal as primary, as opposed to her breast or lung.  Medical staff further noted that while a gynecological primary would seem unlikely given her prior total abdominal hysterectomy bilateral salpingo oophorectomy (TAHBSO), it is possible that some remnant tissue subsequently developed into a malignancy.  

In March 2011 a medical report from a VA physician was associated with the record.  The staff physician noted that in December 2010 the Veteran presented with leg pain, had a large tumor of the left femur, and a biopsy of the femur revealed poorly-differentiated epithelial tumor.  The Veteran underwent partial resection.  The medical report noted that the Veteran's tumor markers were nonspecific, and that the left femur tumor origin was less clear, the Veteran's histology was not inconsistent with an epithelial tumor of gynecologic origin.

In March 2011 the Veteran filed a claim for service connection for her stage IV metastatic cancer, noting the March 2011 medical report contending that the Veteran's already service-connected TAHBSO is the etiology for her current cancer.

A QTC medical group examination from April 2011 is associated with the record.  The examination shows that the Veteran was seen for her specific history of metastasized tumors due to total abdominal hysterectomy with bilateral salpingo-oophorectomy and omentectomy.  In review of the Veteran's medical history, the examiner noted that the Veteran's gynecological condition began in 2010, and that the Veteran's gynecological condition was due to a disease, specifically due to metastasis tumor from endometriosis with total hysterectomy surgery.  The examiner noted that since the Veteran's condition began, her cancer spread to multiple locations throughout her body.  The Veteran's liver, small bowel, throat, and left femur were all affected.  The examiner stated that the effects of the Veteran's condition was that she was unable to work due to end stage of metastasis cancer disease, the Veteran was deemed terminally ill, and that the Veteran was unable to perform her daily activities.     

The evidence of record clearly indicates that the Veteran suffered from metastatic cancer, and that she was service-connected for TAHBSO effective from October 1990.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the medical evidence of record indicates that the Veteran's metastatic cancer had a gynecological origin, and thus is related to the Veteran's service-connected TAHBSO.  Thus, affording the benefit of the doubt, service connection for metastatic cancer of gynecologic origin is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Cause of Death

Service connection for the cause of death is warranted where the evidence establishes that a service-connected disability is the principal or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  VA Fast Letter 13-04 instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, IV.iii.2.A.1.B. 

The Veteran's death certificate lists the Veteran's immediate cause of death as metastatic carcinoma of unknown primary site.  As adjudicated above, the Board has awarded service connection for metastatic cancer of gynecologic origin.  Thus, the Board finds that a service-connected disability was a principal cause of death, and service connection is warranted for the cause of the Veteran's death.  


ORDER

Entitlement to service connection for metastatic cancer, for accrued benefits purposes is granted.

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


